WILKEY, Circuit Judge,
dissenting:
This case comes before this court again on one issue: does the consent decree impermissibly restrict the discretion of the Administrator of the Environmental Protection Agency? I conclude that it does, and so would modify the decree to restore the agency’s discretion.
I. The Limits Imposed on the Administrator’s Discretion
The consent decree at issue in this case is a judicial act.1 It is not a contractual settlement agreement2 or a tentative projection of agency policy. The court shaped it, scrutinizing and even altering its terms.3 The court will be called upon to *93enforce it, should the agency have a change of heart.4
In undertaking this, or any other, judicial act, the court must heed the limits on the power of an Article III court.5 The court's power to adopt a consent decree is limited by the terms of the statute it seeks to enforce.6 The court cannot prescribe rules of procedure to an administrative agency,7 nor may it enlarge upon the statute’s substantive requirements.8 In short, the court can only enter as a consent decree such relief as would have been within its jurisdictional power had the case gone to trial.9
The case law makes perfectly clear that one sort of judicial relief — commanding the Executive Branch to exercise its administrative discretion in a particular way — exceeds the reach of the federal court. Case after federal case has established that federal courts may not tell the Executive or Legislative Branches how to exercise their discretion.10 As one court has explained the doctrine:
This self-imposed limitation on judicial power stems from the doctrine of separation of powers; courts cannot invade the jurisdiction of the other departments of government in matters of policy, and for a court to substitute its judgment or discretion for that of a member of the executive branch would amount to such an invasion.11
The consent decree at issue here cannot be reconciled with this principle. All parties agree on the dispositive issue: the decree does restrict the discretion of the Administrator of the EPA.12 The consent decree constrains the agency in two basic ways. It requires the agency to apply criteria and standards not found in the Clean Water Act, and it requires the agency to undertake programs that are not required by the statute.
These constraints are not de minimis. This is obvious, of course, from the fact that the legitimacy of these restraints is worth litigating. They impose duties on the Administrator that differ in kind as *94well as in scope from those duties imposed by the Act.
A. Paragraph 4(c)
Paragraph 4(c) of the agreement, for example, requires the agency to “identify and study” additional pollutants to be subject to future pretreatment standards.13 The decree specifies with great particularity the methods by which the Administrator must identify a list of pollutants that are “candidates for national regulation,” the grounds upon which he may then remove pollutants from this list of “candidates,” and then concludes by requiring the Administrator to “undertake regulatory action for those pollutants remaining on the list.”
The Clean Water Act, by way of contrast, requires no such precisely delineated regulatory program. Section 307(b) of the Act requires only that the EPA promulgate standards for incompatible pollutants within a specified time period after the enactment of the Federal Water Pollution Control Amendments of 1972 and “from time to time thereafter.”14
B. Paragraph 8
Paragraph 8 of the decree similarly sets forth requirements and criteria for removing substances from the list of toxic pollutants.15 The statutory provision16 requires the EPA to take into account “toxicity of the pollutant, its persistence, degradibility, the usual or potential presence of the organisms in any waters, the importance of the affected organisms, and the nature and effect of the toxic pollutant on such organisms.” So long as the Administrator does not act arbitrarily and capriciously, the court cannot vacate his decision. Even if his action is “arbitrary and capricious,” the court’s power is limited by statute to ordering a redetermination.17
Paragraph 8 of the consent decree sets forth a different set of criteria for the Administrator to follow. The court decree replaces the “considerations” set forth by the statute with specifically defined circumstances under which the Administrator may choose not to regulate specific pollutants. The Administrator must regulate the pollutants unless they fit within the alternative categories decreed by the court.18

C.Paragraph 12

Paragraph 12 requires the EPA to establish “a specific and substantial program” to determine if “more stringent” effluent standards are necessary to protect water quality.19 The decree defines the required program with precision: the Administrator must identify navigable waters which are seriously contaminated by toxic pollutants, identify toxic pollutants for which more stringent limitations may be necessary, and publish a strategy for reducing or eliminating discharges of such pollutants. No such program can be found anywhere in the Act.20
In at least these provisions, the judicial decree imposes duties on the Administrator which are not imposed by the Act itself. The decree thus differs not in degree but in kind from the decree the court might have issued if the case had been tried. At most, the court could have declared that the agency’s actions were inconsistent with the statute; at most, the court could have required the agency to perform those functions mandated by the statute. In no circumstances could the court have obliged the agency to *95take discretionary action which differed from that required by the statute.
The duties imposed by the court’s decree may not be inconsistent with the Act; each action taken by the Administrator under the decree might also conform with the Act. But the Administrator’s discretion clearly is fettered — under the Act alone, he could choose to switch to another equally reasonable mode of compliance with the Act; under the consent decree he may not swerve from his judicially appointed course without risking contempt of court charges.
II. The “Permissibility” of Limiting the Administrator’s Discretion
The court’s decree clearly intruded upon the province of the executive. The court went far beyond merely determining whether the EPA has acted lawfully in implementing the Clean Water Act. It imposed a consent decree consisting in large part of provisions which are neither mandated by the Clean Water Act nor necessary to ensure that the EPA performs its statutory duties.
The trial court and the appellees argue that these constraints on the agency are somehow “permissible.”21 While some of the arguments advanced in this regard are frivolous,22 others raise serious constitutional and prudential issues.23
A. Process or Result
The majority argues that those cases forbidding courts to intrude upon an agency’s discretion speak only to situations where the court would make “the agency’s final decision on the merits of the question before it.”24 This claim has two flaws. First, it is not supported by the case law. The prior cases limiting a court’s power to intrude upon an agency’s discretion dealt with issues as far removed from “final determination on the merits” as the order in which applications should be considered by the agency,25 and the agency’s method of gathering evidence.26
More subtly, the argument overstates the distinction between “merits” and “procedural” determinations. Where, as here, the “process” oriented decree requires the creation of new programs the court’s decree always will affect substantive agency actions. The consent decree commits the EPA Administrator to certain choices— choices as to priorities, choices as to methods, choices as to allocation of resources. Such choices are not free. By choosing to follow the course of action outlined in the consent decree, the EPA necessarily has incurred certain costs. Some of those costs relate to the balancing of conflicting goals —here, the EPA is committed to a certain level of environmental protection, even though that level of protection might ulti*96mately generate uneconomic costs for the public. Still other costs relate to the EPA’s allocation of its own resources. By committing some of its all-too-scarce resources to the programs mandated by the consent decree, the EPA necessarily foregoes developing or enforcing other priorities.
The court, by confining the Administrator’s discretion, thus involves itself — subtly but nonetheless inevitably — in issues of agency policy. The EPA, in its unsuccessful bid to be released from the strictures of the decree, made much the same argument to an unsympathetic district court: “Extra obligations not required by statute necessarily infringe on EPA’s ability to allocate its limited resources in the way it finds best.”27 As the Supreme Court’s experience with the “outcome determinative” test in the context of applying Erie Railroad Co. v. Tompkins28 goes to show, the line between those acts that decide the merits and those that do not is one the existence of which can be postulated, but not proved.
B. The Administrator’s Consent
A more superficially appealing argument claims that the agreement does not intrude upon the Administrator’s discretion because he has agreed to its terms.29 But, a decree of this type binds not only those present Administrators who may welcome it, but also their successors who may vehemently oppose it. For reasons that ultimately have to do with preserving the democratic nature of our Republic, American courts have never allowed an agency chief to bind his successor in the exercise of his discretion.30 Today’s majority decision effectively undercuts that line of authority by allowing an Administrator to waive his successor’s power of discretion — so long as a court is willing to play accomplice.
C. The Equitable Powers of the Federal Courts
The most profoundly troubling of the arguments for the consent decree holds that the court may, as an exercise of its equity powers, take virtually any remedial action it chooses.31 Only a rough equity balancing of all the facts of the case would tell whether the court’s order was a “permissible” extension of its equity jurisdiction. Here, the argument goes, the court’s action was justified as a practical way to resolve vexatious litigation.
This argument fails here for two reasons. First, appellees err in contending that the equity power of the federal courts knows no bounds but necessity.32 Appellees correctly note that in many cases federal courts have exercised broad remedial powers in correcting Constitutional violations. Courts have used their equitable powers to assume administrative and legislative roles, supervising in a highly active and intrusive manner *97prisons, school systems, mental hospitals and electoral apportionment.33
In those cases, however, the court invariably acts against state governments or individual citizens. Those decisions in which the court seizes the broadest powers are also those in which it declares that the doctrine of separation, of powers does not apply “vertically” when courts act under the Supremacy Clause.34 In the case at issue, the court acts against a coordinate and co-equal branch of government. The court cannot take refuge in the Supremacy Clause. The court must face head-on the separation of powers issue.
The court’s infringement on the agency’s discretion resolves that issue. The court here acts as an Administrator. It acts without any statutory or constitutional mandate; the contested provisions of the decree admittedly exceed what could be required by the statute. To permit the court’s equity powers to extend so far would abolish the principle of separation of powers.
The argument also fails because even if the court’s equity power might conceivably support the decree at issue, the court still should ask whether its exercise of power is prudent. In this case of first impression, that prudential inquiry must necessarily ask whether this new device for agency administration will prove wise over time. A look at this procedural innovation suffices to show that government by consent decree is not only unconstitutional but unwise.
First, any legitimate purpose served by the decree could have been accomplished by other means. The agency did not need a consent decree in order to take the actions mandated by the decree. Since those actions were within its discretion it could have pursued a course of action precisely identical to that called for by the court order.
Nor did the agency need a consent decree to lend some stability to its position. The agency could have, by undertaking proper notice and comment rulemaking, issued the substance of the consent decree as regulations.35 Such a course of action would give all parties affected by the proposed programs a chance to be heard, as well as bind the agency not to change course “arbitrarily and capriciously.”36
The flaws with government by consent decree run deeper than the superfluity of the device. The device invites abuse — intentional or unintentional. Today’s action may seem desirable to some because it requires a sometimes recalcitrant agency operating under a relatively precise statute to provide more of what many see as an unmitigated social good- — environmental regulation. The device can just as easily be used, however, to establish regulatory “processes” which guarantee the bare minimum of regulation37 or which enable regulated indus*98tries to evade prosecution. Nor is the device limited to the EPA. Under the typical broad and imprecise administrative statute, almost any agency action would pass the majority’s vague test that the decree somehow be “consistent” with the law. An inattentive or unprincipled court could thus bind successive administrations to a non-statutory, limiting “process” of regulatory action.
The abuses to which this device can be put are limited only by the almost inexhaustible imaginations of litigants. The same sorts of “procedural” agreements that the majority finds so innocuous could be used to limit the manner in which an agency goes about seeking evidence or to constrain the investigative practices of federal agencies. EPA and OSHA, for example, could consent not to conduct on site inspections without first rendering 60 days notice. Such a “procedural” agreement would be fully acceptable under the majority’s approach; in practice, it would limit the effectiveness of the agencies.
The greatest evil of government by consent decree, however, comes from its potential to freeze the regulatory processes of representative democracy. At best, even with the most principled and fair-minded courts, the device adds friction.
First, the device makes far more difficult the task of those citizens who wish to monitor agency actions and influence their development. This court has previously ruled that the consent decree at issue here does not rise to the level of a rulemaking. That may or may not be good law. In any case, however, the consent decree binds the agency, and binds it in some ways even more than a rule would. An agency can abandon a rule so long as the change in policy is not arbitrary and capricious;38 an agency cannot escape a consent decree without the active participation and approval of the court.
The commitment that occurs through a consent decree takes place, however, without recourse to the public notice requirements of notice and comment rulemaking. Those third parties who wish to know of such consent decrees would be faced with the nearly impossible task of monitoring all of the nation’s district courts. Even then, if the filing of the suit and the consent decree coincide closely in time, notice would amount only to learning that the binding decree is a fait accompli.
Second, government by consent decree inhibits Congressional influence on agency policy. No longer could an agency freely and voluntarily respond to Congressional concerns; action would be impossible without prior approval of the court. The informal give-and-take between Congress and the agencies that characterizes modern administrative practice would be squeezed out by the court’s assumption of control.
Third, Executive Branch control over agency policy would be hindered. So long as a consent decree remained in force, no new policy spurred by a change in administrations (or prompted by a desire to avoid a change in administrations) could take effect without the prior blessing of the court. Conversely, the consent decree provides the executive with a vehicle for avoiding responsibility for its programs.
This weakening of democratic control over agency policy accompanies an increase in the power of two nondemocratic groups. Government by consent decree enshrines at its very center those special interest groups who are party to the decree. They stand in a strong tactical position to oppose changing the decree, and so likely will enjoy material influence on proposed changes in agency policy.
Standing guard over the whole process is the court, the one branch of our government which is by design least responsive to democratic pressures and least fit to accommodate the many and varied interests af*99fected by the decree. The court can neither effectively negotiate with all the parties affected by the decree, nor ably balance the political and technological trade-offs involved. Even the best-intentioned and most vigilant court will prove institutionally incompetent to oversee an agency’s discretionary actions.
As a policy device, then, government by consent decree serves no necessary end. It opens the door to unforeseeable mischief; it degrades the institutions of representative democracy and augments the power of special interest groups. It does all of this in a society that hardly needs new devices that emasculate representative democracy and strengthen the power of special interests.
I see no need and no warrant for countenancing this raid on the powers of the Executive Branch. I respectfully dissent.

. Pope v. United States, 323 U.S. 1, 12, 65 S.Ct. 16, 22, 89 L.Ed. 3 (1944); United States v. Switt & Co., 286 U.S. 106, 115, 52 S.Ct. 460, 462, 76 L.Ed. 999 (1932).


. This court has already faced a case which raised similar issues in a contractual context. See National Audubon Society, Inc. v. Watt, 678 F.2d 299 (D.C.Cir.1982). Although the court in that case recognized “potentially serious constitutional questions about the power of the Executive Branch to restrict its exercise of discretion by contract with a private party,” id. at 301, it resolved the case on other grounds.


.The memorandum opinion of the lower court makes it perfectly clear that the court did not play merely a passive role in approving a con*93tract forged by other parties, but participated actively in shaping the decree. The court’s substantial input into the decree came in part through its quasi-rulemaking in holding hearings on the proposed decree, and in part through its modifications of the decree proposed by the parties. Natural Resources Defense Council, Inc. v. Gorsuch, 16 Env’t Rep. Cas. (BNA) 2084 (D.D.C.1982).


. The value of the consent decree, of course, depends on the court’s willingness to enforce it should the agency wish to adopt other procedures consistent with the act. The consent decree has no practical significance so long as the agency remains willing to follow voluntarily its provisions.


. System Federation No. 91 v. Wright, 364 U.S. 642, 652-53, 81 S.Ct. 368, 373-374, 5 L.Ed.2d 349 (1961).


. Id.


. Vermont Yankee Nuclear Power Corp. v. NRDC, 435 U.S. 519, 98 S.Ct. 1197, 55 L.Ed.2d 460 (1978).


. National Association of Postal Supervisors v. United States Postal Service, 602 F.2d 420 (D.C.Cir.1979).


. Metropolitan Housing Development Corp. v. Village of Arlington Heights, 469 F.Supp. 836, 855 (N.D.Ill.1979), aff’d, 616 F.2d 1006 (7th Cir.1980).


. Strycker's Bay Neighborhood Council, Inc. v. Karlen, 444 U.S. 223, 227-28, 100 S.Ct. 497, 499-500, 62 L.Ed.2d 433 (1980) (a reviewing court “cannot ‘interject itself within the area of discretion of the executive as to the choice of the action to be taken.’ ”); FPC v. Transcontinental Gas Pipe Line Corp., 423 U.S. 326, 331-34, 96 S.Ct. 579, 582-583, 584, 46 L.Ed.2d 533 (1976) (setting aside court order requiring the FPC to conduct an investigation); FPC v. Idaho Power Co., 344 U.S. 17, 20, 73 S.Ct. 85, 86, 97 L.Ed. 15 (1952) (reversing court order which modified an FPC order granting a license); FCC v. Pottsville Broadcasting Co., 309 U.S. 134, 60 S.Ct. 437, 84 L.Ed. 656 (1940) (setting aside lower court order on priority in which FCC should consider license applications); National Assoc. of Postal Supervisors v. United States Postal Service, 602 F.2d 420 (D.C.Cir.1979) (setting aside court ordered pay increase).


. Huntt v. Government of the Virgin Islands, 382 F.2d 38, 45 (3rd Cir.1967).


. Brief for Appellants at 16; Brief for Federal Appellees [hereinafter EPA Brief] at 23; Brief for Appellees NRDC [hereinafter NRDC Brief] at 24.


. Joint Appendix (JA) at 160.


. 33 U.S.C. § 1317(b) (Supp. V 1981).


. JA at 161-163.


. 33 U.S.C. § 1317(a)(1) (Supp. V 1981).


. Id


. JA at 161-163.


. JA at 164-165.


. The agency argues that this paragraph is meant to “integrate” Sections 302, 303 and 307(a) of the Clean Water Act. Brief for Federal Appellees at 23.
However, none of these provisions contains any requirements for establishment of a program and publication of a strategy.


. Natural Resources Defense Council, Inc. v. Costle, 12 Env’t Rep.Cas. (BNA) 1833 (D.D.C.); EPA Brief at 32-39; NRDC Brief at 21-38. The majority finds that the decree does not “impermissibly infringe” on the Administrator’s discretion, Majority Opinion at 1130, but fails to specify whether it holds that the decree does not infringe upon the Administrator’s discretion at all — perhaps because he accepted it — or that the infringement was permissible.


. The majority opinion, for example, is disingenuous at best when it suggests that refusing to enter a court decree would have infringed upon the agency’s discretion. Majority Opinion at 1127. Nothing in the concept of “executive discretion” gives an agency a right to the issuance of a court decree upon demand.


. The majority finds “well-taken” the argument that Congress has “implicitly sanctioned” the decree. Majority Opinion at 1129-1130. Our prior opinion in this case considered this issue at length, and concluded only that the 1977 amendments to the Act did not supersede the decree. Environmental Defense Fund, Inc. v. Costle, 636 F.2d 1229 (D.C.Cir.1980). We are content to accept the silence of the Act on the validity of this decree for what it is — silence.
To the extent that the majority argues that Congress has implicitly approved all consent decrees of this type, it fails to avoid the underlying issue: whether either Congress or the courts can delegate executive functions to the judicial branch without violating separation of powers principles.


. Majority Opinion at 1128.


. FCC v. Pottsville Broadcasting Co., 309 U.S. 134, 60 S.Ct. 437, 84 L.Ed. 656 (1940).


. FPC v. Transcontinental Gas Pipe Line Corp., 423 U.S. 326, 333, 96 S.Ct. 579, 583, 46 L.Ed.2d 533 (1976).


. JA at 319.


. 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938). For a general discussion of the waxing and waning of the “outcome determinative” test between Guaranty Trust of New York v. York, 326 U.S. 99, 65 S.Ct. 1464, 89 L.Ed. 2079 (1945) and Hanna v. Plumer, 380 U.S. 460, 85 S.Ct. 1136, 14 L.Ed.2d 8 (1965), see C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure: Jurisdiction § 4504 (1982).


. Majority Opinion at 1127-1128.


. See Wilbur v. United States ex rel. Kadrie, 281 U.S. 206, 50 S.Ct. 320, 74 L.Ed. 809 (1930) (agency position on whether certain children were entitled to interest payments from a statutorily created fund); West v. Standard Oil Co., 278 U.S. 200, 49 S.Ct. 138, 73 L.Ed. 265 (1929) (agency determination as to whether land contained minerals). See also National Audubon Society, Inc. v. Watt, 678 F.2d 299, 305 n. 12 (D.C.Cir.1981) (Dictum: general principles as to whether a contract restricting executive discretion can be valid can be drawn from dictum in cases dealing with the constitutional prohibition on state laws impairing the obligation of contracts; from cases upholding one Administration’s decision to change a policy adopted by its predecessors; from cases limiting the power of the judiciary, in the absence of any contract, to direct the executive in the exercise of its discretion; and from cases holding that particular contracts made by one Administration were binding on the next.)


. NRDC Brief at 18-41.


. Id. at 19.


. See, e.g., James v. Wallace, 406 F.Supp. 318 (M.D.Ala.1976), aff’d in part, remanded in part sub nom. Newman v. Alabama, 559 F.2d 283 (5th Cir.1977), cert. denied, 438 U.S. 915, 98 S.Ct. 3144, 57 L.Ed.2d 1160, judgment reversed in part, Alabama v. Pugh, 438 U.S. 781, 98 S.Ct. 3057, 57 L.Ed.2d 1114 (1978); United States v. Jefferson County Board of Education, 372 F.2d 836 (5th Cir.1966), modiñed per curiam on rehearing en banc, 380 F.2d 385 (5th Cir.1967), cert. denied, 389 U.S. 840, 88 S.Ct. 77, 19 L.Ed.2d 104 (1967). See generally, Fletcher, The Discretionary Constitution: Institutional Remedies and Judicial Legitimacy, 91 Yale L.J. 635 (1982); Diver, The Judge as Political Powerbroker: Superintending Structural Change in Public Institutions, 65 Va.L.Rev. 43 (1979).


. Elrod v. Bums, 427 U.S. 347, 352, 96 S.Ct. 2673, 2679, 49 L.Ed.2d 547 (1976) (“[T]he separation-of-powers principle, like the political-question doctrine, has no applicability to the federal judiciary’s relationship to the States.”) See generally, Nagel, Separation of Powers and the Scope of Federal Equitable Remedies, 30 Stan.L.Rev. 661 (1978).


. The agency could also have agreed to Issue proposed regulations, with the litigation held in abeyance pending the issuance of the regulations.


. Motor Vehicle Manufacturers Association v. State Farm Mutual Automobile Insurance Co., -U.S.-, 103 S.Ct. 2856, 2865, 77 L.Ed.2d 443 (1983).


. According to the EPA itself, this decree allows the agency to defer certain statutorily required programs longer than they might have been able to do if the court had strictly enforced the statute. EPA Brief at 12-16. The imposition of programs not required by the *98statute thus was a trade-off for not imposing tight deadlines for programs required by the statute.


. Motor Vehicle Manufacturers Association v. State Farm Mutual Automobile Insurance Co., -U.S.-, 103 S.Ct. 2856, 2865, 77 L.Ed.2d 443 (1983).